Order, Supreme Court, New York County (Michael D. Stall-man, J.), entered July 16, 2009, which, insofar as appealed from as limited by the briefs, in this action alleging unlawful employment discrimination based on plaintiffs disability, granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*435Dismissal of the complaint was warranted since defendant presented valid reasons for plaintiff’s termination, and in response, plaintiff failed “to raise a question of fact concerning either the falsity of defendant’s proffered basis for the termination or that discrimination was more likely the real reason” (Ferrante v American Lung Assn., 90 NY2d 623, 631 [1997]). Indeed, the record establishes that plaintiff’s termination resulted from defendant’s reduction in work force after a decline in business volume and was necessary to increase department efficiency (see Di Mascio v General Elec. Co., 27 AD3d 854, 855 [2006]), and plaintiffs suspicions are insufficient to establish that defendant’s stated reasons for the termination were pretextual (see Brennan v Metropolitan Opera Assn., 284 AD2d 66, 71-72 [2001]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Sweeny, J.P., Moskowitz, Renwick and Richter, JJ. [Prior Case History: 2009 NY Slip Op 31558(U).]